Citation Nr: 1739333	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  09-38 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for muscle tension headaches.

3.  Entitlement to service connection for nausea (now claimed as gastroesophageal reflux disease (GERD)).

4. Entitlement to service connection for chronic fatigue syndrome (CFS) associated with insomnia.

5. Entitlement to service connection for muscle and joint pain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1992 with additional service in the Army National Guard and the United States Army Reserve.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2012, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in June 2014, March 2015, and September 2016.  At those times, the Board remanded the case for additional development.  Unfortunately, for the reasons discussed below, another remand is required for four of the issues on appeal.  See Stegall v. West, 11. Vet. App. 268 (1998).

During the period of the appeal, the RO granted service connection for hernia repair, in a March 2017 Rating Decision.  Therefore, that claim has been resolved and is no longer before the Board on appeal.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

Additionally, the Board notes that in the September 2016 remand, the RO was ordered to issue a statement of the case (SOC) concerning the issues of entitlement to service connection for sleep apnea and entitlement to increased ratings for depressive disorder, not otherwise specified, claimed as posttraumatic stress disorder.  In February 2017, a SOC was issued for these issues.  However, the Veteran has not submitted a VA Form 9, substantive appeal, and as a result, these issues have not yet been perfected and are not currently before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for hypertension, muscle tension headaches, nausea/GERD, and muscle and joint pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2.  There is no competent and credible evidence that the Veteran has ever had a diagnosis of CFS.  Additionally, the Veteran had no undiagnosed illness, does not have a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a chronic multisymptom illness with a partially explained etiology.


CONCLUSION OF LAW

The criteria for service connection for CFS, associated with insomnia, to include as due to undiagnosed illness and/or exposure to environmental hazards, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.317 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Additionally, the Board notes that the RO has tried on multiple occasions to obtain the Veteran's service treatment records (STRs).  Other than the Veteran's October 1988 Report of Medical Examination, 1988 Report of Medical History, and a July 1991 record documenting a stab wound, as recently as June 2017, the VA Records Management Center has concluded that the Veteran's STRs were unavailable.  This determination was first made in January 1999.  The Veteran has received notice of this multiple times, including January 2005 and November 2008 rating decisions, informing him that his STRs were unavailable.

II.  Bryant Analysis

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2016) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the travel board hearing, the VLJ noted the elements of the claim that were lacking to substantiate the claim of service connection.  The Veteran was assisted at the hearing by an accredited representative.

The representative and the VLJ asked questions to ascertain the extent of any in-service event or injury and whether the Veteran's current disability is related to his complaints during service.  They also asked questions to draw out the current state of the Veteran's disability.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or the representative.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for service connection.  Neither the representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2016).

III.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2014)); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2016).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis and organic diseases of the nervous system (which includes migraine headaches), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

Service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War, provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).

In the instant case, the record reflects that the Veteran had service in Southwest Asia, during the Persian Gulf War, as shown on his DD 214.  Therefore, such laws and regulations are applicable to his claims.

A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d) warrants a presumption of service connection.  38 C.F.R. 
§ 3.317(a)(2)(i) (2016).

For the purposes of this section the term medically unexplained chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2016).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3) (2016).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4) (2016).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to: (1) fatigue, (2) unexplained rashes or other dermatological signs or symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) neurological signs and symptoms, (7) neuropsychological signs or symptoms, (8) signs or symptoms involving the upper or lower respiratory system, (9) sleep disturbances, (10) gastrointestinal signs or symptoms, (11) cardiovascular signs or symptoms, (12) abnormal weight loss, and (13) menstrual disorders.  38 C.F.R. § 3.317(b) (2016).

For purposes of considering service-connection of gastrointestinal disorders as a qualifying chronic disability in Persian Gulf War veterans, functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, IBS, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317(a)(2)(i)(B)(3), Note (2016).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).


IV.  Analysis

The Veteran asserts that his claimed CFS, associated, with insomnia, is due to environmental hazard exposure during the Gulf War.  Based on the analysis below, the Board determines that the preponderance of the evidence is against the claim, and service connection is not warranted.

The Veteran does not satisfy the first threshold element of service connection, a current disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In an April 2016 VA examination report, it was noted that the Veteran had never been diagnosed with CFS.  The examination report included a notation that in the Veteran's March 2012 examination report, no diagnosis for CFS was found.  During that examination, the VA examiner noted that the Veteran had a history of obstructive sleep apnea and insomnia, which were responsible for the Veteran's fatigue.  The VA examiner in the April 2016 examination report echoed the opinion of the 2012 report, determining that the Veteran's feelings of being tired were most likely associated with his diagnosis of obstructive sleep apnea and insomnia.  

In an April 2016 VA examination opinion, the examiner opined that it was less likely than not that the Veteran's claimed CFS was incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that the Veteran had never been diagnosed with CFS, and his history is inconsistent with such a diagnosis.  The examiner reported that the Veteran's symptoms of fatigue were due to obstructive sleep apnea and insomnia.  The examiner also noted that CFS is one of those established diagnoses with no etiology, but that the Veteran did not have a diagnosis of CFS or any other disability that would qualify as an objective indication of a chronic disability resulting from an undiagnosed illness related to the Veteran's Gulf War service, or a medically unexplained chronic multisystem illness which is defined by a cluster of signs and symptoms.  

In an April 2016 VA Gulf War examination report, the examiner noted that the Veteran had no undiagnosed illnesses for which no etiology could be established.  In a follow-up April 2016 VA opinion, the examiner reported that the Veteran had no consistent pattern of disability consistent with Gulf War Syndrome and no medically unexplained chronic multisystem illnesses.  

In a January 2017 VA examination report, it was again determined that the Veteran had never been diagnosed with CFS.  During the examination, it was noted that the Veteran had fatigue for many years and that the current improved status of his fatigue may be due to his extended psychosocial treatments and interventions.

In January 2017 Gulf War examination report, the examiner noted that the Veteran's conditions were not multisymptom illnesses of unknown etiology and were not a diagnosable chronic multisymptom illness with partially explained etiology.  The examiner reported that there was no evidence that the Veteran's disabilities were related to a specific exposure event or environmental hazard while he was in the Persian Gulf, and were not related to Gulf War Syndrome.  Additionally, the examiner specifically noted that CFS was not a confirmed diagnosis, and not related to Gulf War exposure.  
In a February 2017 VA opinion, the examiner opined that CFS was not a confirmed diagnosis, and it was less likely than not that the claimed CFS was related to Gulf War exposure.  The rationale was that the Veteran's various conditions were all diagnosable, and therefore could not be related to Gulf War exposure.  The Veteran had no undiagnosed illness, a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, or a chronic multisymptom illness with a partially explained etiology.

The Board notes that the Veteran is service connected for MDD, currently evaluated as 70 percent disabling, and was most recently denied service connection for obstructive sleep apnea in a February 2017 SOC, which the Veteran has not appealed.

Additionally, in a December 2016 VA examination report opinion regarding the Veteran's insomnia, the examiner opined that the Veteran's insomnia was not a separate and distinct diagnosis from chronic sleep impairment.  The examiner noted that the Veteran's sleep problems were a symptom of his service-connected MDD.  The examiner noted that there was no evidence that would provide a justification to separate out insomnia and sleep impairment from MDD, and assign it a separate and distinct diagnosis.

The most fundamental requirement for any claim for service connection is that the Veteran must first establish he or she has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  In the absence of proof of present disability there can be no valid claim.").  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer, 3 Vet. App. at 225 (holding that, in the absence of proof of a present disability, there can be no valid claim)).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (stipulating that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent medical evidence reflective of a diagnosis for CFS at any time during the appeal period.

The Board has not overlooked the Veteran's lay statements and testimony with regard to the etiology of his fatigue.  He is competent to report on factual matters of which he had firsthand knowledge; and the Board finds that his reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, there is no basis for concluding that the Veteran is competent of determining whether he has CFS, and whether it was related to active service, in the absence of specialized medical training, which in this case he has not established.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. §§ 3.303(a), 3.159(a) (2016); Jandreau v. Nicholson, supra; Buchanan v. Nicholson, supra.  

As such, the objective medical findings and lack of diagnosable condition provided by the April 2016, December 2016, January 2017, and February 2017 VA examination reports has been accorded greater probative weight in determining that service connection is not warranted.  The Board has reached this conclusion because the examiners reviewed the claims file, made repeated references to pertinent past records and statements, and provided a detailed rationale.  The Board concludes that the preponderance of the evidence is against service connection for CFS on a direct basis or as a chronic disability related to Gulf War Syndrome.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that entitlement to service connection for CFS is not warranted.  The Veteran's medical records do not reveal any diagnosis or treatment for CFS.  Additionally, the Veteran does not have a current diagnosis of CFS, and the April 2016 VA examiner opined that the Veteran's fatigue was related to insomnia, which was a symptom of his already service-connected MDD.  Accordingly, the claim must be denied.


ORDER

Entitlement to service connection for CFS, associated with insomnia, is denied.


REMAND

Concerning the claim for service connection for hypertension, in an April 2016 VA examination opinion, the examiner noted that it was less likely than not that the Veteran's hypertension was related to active service.  The rationale was that there was no evidence for the onset of hypertension symptoms or a diagnosis of hypertension during service.  However, as noted above, with the exception of the Veteran's entrance examinations and one STR from July 1991, the VA Records Management Center has concluded that the Veteran's STRs were unavailable.  For the examiner to say that there is no evidence or a diagnosis of hypertension during the Veteran's active service, when there are no STRs in the record, makes the April 2016 opinion inadequate.  A new VA opinion is necessary to determine if the Veteran's hypertension is etiologically related to active service.

Concerning the claim for service connection for muscle tension headaches, in an October 2004 VA treatment record, it was noted that the Veteran's headaches were probably due to his hypertension.  In his December 2012 hearing, the Veteran testified that he was not treated in service for headaches.  However, in an April 2016 VA examination opinion, the examiner once again found that the Veteran's headaches were due to his hypertension.  A new VA opinion is necessary to determine if the Veteran's muscle tension headaches are secondarily related to his hypertension.

Concerning the claim for service connection for nausea/GERD, in his December 2012 hearing, the Veteran testified that he was not treated for nausea or GERD during active service.  However, he noted that he thought his nausea/GERD was related to his MDD.  In the March 2015 remand, the Board requested the RO to schedule an examination for the Veteran's nausea/GERD and specifically asked the examiner to provide an opinion as to whether it was at least as likely as not that the Veteran's nausea/GERD was caused or aggravated by his service-connected MDD.  This was never accomplished.  A new VA opinion is necessary to determine whether the Veteran's nausea/GERD was caused or aggravated by his service-connected MDD.

Finally, concerning the claim for service connection for muscle and joint pain, the Veteran complained of pain in his ankles, neck, wrists, knees, and elbow.  While the April 2016 and January 2017 VA examination reports found no diagnosed muscle injury, the Veteran was diagnosed with degenerative arthritis in his left ankle, in an April 2016 VA examination, bilateral tendonitis in his wrists, bilateral patellofemoral pain syndrome in his knees, and bilateral lateral epicondylitis in his elbow, in January 2017 VA examinations.  The Board notes that no opinions were ever given regarding whether these diagnoses, associated with the Veteran's claim for muscle and joint pain, were etiologically related to his active service, to include Gulf War Syndrome.  A new VA examination is necessary to determine any and all diagnoses associated with the Veteran's complaints of muscle and joint pain in his ankles, neck, wrists, knees, and elbows, and whether any diagnosed condition is related to active service or Gulf War Syndrome.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  Expedited handling is requested.)

1. Obtain copies of the complete updated VA clinical and private records of all evaluations and treatment the Veteran received for his hypertension, muscle tension headaches, nausea/GERD, and muscle and joint pain.  As needed, signed release forms for private records should be obtained.  All requests for records and responses must be associated with the claims folder.  

If, after making reasonable efforts to obtain named records, the AOJ is unable to secure same, notify the Veteran and his representative and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claims.  Give the Veteran and his representative an opportunity to respond.

2. After the above has been completed, forward the Veteran's claims to an appropriate VA specialist for an opinion regarding the etiology of the Veteran's hypertension.  The examiner should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's statements, testimony, and post-service VA and private treatment records.  

The examiner is specifically asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's hypertension is caused by his active service.

3. The RO should return the Veteran's claims file to the April 2016 VA examiner (or another qualified medical professional, if necessary) to determine the etiology of his muscle tension headaches on a secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, including the Veteran's lay statements and updated VA and private treatment records, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any muscle tension headaches were caused or aggravated by the Veteran's hypertension.

4. The RO should return the Veteran's claims file to the April 2016 VA examiner (or another qualified medical professional, if necessary) to determine the etiology of his nausea/GERD on a secondary basis.  If the examiner determines that an additional examination is necessary, an examination to address the below question should be scheduled.  The Veteran's claims file, including this remand, must be reviewed by the examiner.  

Based on a review of the claims file, including the Veteran's lay statements, and updated VA and private records, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any nausea/GERD were caused or aggravated by the Veteran's service-connected MDD.

5. Schedule the Veteran for an appropriate VA orthopedic examination to determine what if any diagnoses the Veteran has in his ankles, neck, wrists, knees, and elbows.   The entire claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed, all findings should be reported in detail, and all opinions must be supported by a rationale.  

Based on a review of the claims file, including the Veteran's statements, and updated VA and private records, the examiner must provide an opinion as to whether any diagnosed condition it is at least as likely as not (a 50 percent probability or greater) etiologically related to active service. To the extent that any region of joint pain constitutes a chronic disability not attributable to any known clinical diagnosis, the examiner should so state.  The examiner should also indicate if there is no chronic disability of any of the noted joints. 

6. After completing the above actions, and any other indicated development, the claims must be readjudicated.  If any benefit remains denied, a SSOC must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


